NUMBER 13-19-00218-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                IN RE REBA ANN JOHNSON AND D.L. JOHNSON


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria, and Perkes
              Memorandum Opinion by Justice Longoria 1

        Relators Reba Ann Johnson and D.L. Johnson filed a petition for writ of mandamus

in the above cause contending that the trial court abused its discretion by allowing

discovery to proceed prior to the resolution of a pending motion to dismiss filed under the

Texas Citizens Participation Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(c)

(West, Westlaw through Ch. 9, 2019 R.S.). Relators and the real party in interest,



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
also id. R. 47.4 (distinguishing opinions and memorandum opinions).
Highway Barricades and Services, LLC, have now filed an agreed motion to dismiss this

original proceeding on grounds that they have reached an agreement regarding the issue

presented here. The parties request that we lift the stay previously imposed in this case

and dismiss the petition for writ of mandamus.

       The Court, having examined and fully considered the petition for writ of mandamus

and the agreed motion to dismiss, is of the opinion that this matter has been rendered

moot. See City of Krum, Tex. v. Rice, 543 S.W.3d 747, 749 (Tex. 2017) (per curiam)

(stating that a case is moot when either no live controversy exists between the parties or

the parties have no legally cognizable interest in the outcome); Heckman v. Williamson

Cty., 369 S.W.3d 137, 162 (Tex. 2012) (“Put simply, a case is moot when the court’s

action on the merits cannot affect the parties’ rights or interests.”); In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal proceedings,

including the appeal.”). Accordingly, we LIFT the stay previously imposed in this case,

GRANT the agreed motion to dismiss, and DISMISS the petition for writ of mandamus as

moot. See TEX. R. APP. P. 52.8(a), 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).


                                                                  NORA L. LONGORIA
                                                                  Justice

Delivered and filed the
9th day of May, 2019.




                                               2